Citation Nr: 0902970	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas dated in July 2006 and March 2007. 

The issue of entitlement to an increased initial rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center, 
in Washington, DC.


FINDING OF FACT

The evidence, given the benefit of the doubt, supports the 
conclusion that the veteran's degenerative disc disease is 
related to service.


CONCLUSION OF LAW

Degenerative disc disease was incurred in active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Claim for Service Connection

The veteran claims that he has degenerative disc disease that 
is related to service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Moreover, with certain 
enumerated disorders such as arthritis, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records show complaints of 
back pain in service in October and November 1970 and again 
in January 1971.  At the veteran's January 1973 separation 
examination he made no complaints of back pain and failed to 
report a history of such a condition.  No abnormalities 
concerning the veteran's back were noted upon physical 
examination at that examination.

After separation, the veteran's back was evaluated at a 
September 1973 VA examination.  At that time, the examiner 
stated that there was "no clinical disease of the musculo-
skeletal system" and that the veteran displayed "full range 
of motion of the back and all extremities in all planes."

Thereafter, in January 1975, a private medical record 
indicates reports of back pain.  No medical records have been 
associated with the claims file to show continued complaints 
until September 1996.  The September 1996 private radiology 
reports indicate a diagnosis of mild degenerative disc 
disease of the L5/S1.  The veteran complained of back pain 
again in October 1999; however, x-rays taken at that time 
showed no abnormalities.

Private and VA treatment records show onset of regular 
complaints and treatment for back pain in 2005 wherein the 
veteran was diagnosed as having lumbar disc disease.  VA 
treatment records for that period repeatedly refer to 
treatment for chronic back pain since service.

The veteran underwent a VA examination in March 2007.  At 
that time, the examiner fully examined the claims file and 
concluded that the veteran's back disorder was not related to 
service but rather to normal aging as there were so many 
period without complaints or treatment relating to the back 
in the medical records which the examiner concluded showed a 
lack of continuity of treatment.

The veteran has also submitted a December 2007 letter form a 
private physician which contains a positive nexus opinion.  
That physician also based the opinion on the medical evidence 
dating from November 1970 and found that there is a showing 
of continued complaints of back pain sufficient to show that 
the veteran's current condition had onset in service as there 
were continued complaints and it is a degenerative condition.

As there are two competing opinions which are based on the 
same evidence and which have opposite interpretations of that 
evidence, and the fact that the VA treatment records show 
continued references to a chronic back condition since 
service, the Board finds that the veteran is entitled to the 
benefit of the doubt.  Therefore, the claim of service 
connection for degenerative disc disease is granted.


ORDER

Service connection for degenerative disc disease is granted.


REMAND

In January 2009, the veteran requested a Travel Board hearing 
for the issue of entitlement to an increased initial rating 
for PTSD.  As no such hearing has taken place, the claim is 
remanded for such a hearing to be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing regarding the issue of entitlement 
to an initial rating in excess of 30 
percent for PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


